Citation Nr: 0019574	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  99-07 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
residual type, currently rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
February 1964.

This appeal arises from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The veteran's current schizophrenia symptomatology is 
manifested by no current active symptoms.

2.  The veteran's current schizophrenia symptomatology is not 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).


CONCLUSION OF LAW

The schedular criteria for an increased rating for service-
connected schizophrenia, residual type, currently rated as 10 
percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.126, 4.130, 
Diagnostic Code 9205 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veteran's increased rating 
claim well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran is found to have presented a 
claim which is not inherently implausible, inasmuch as a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to establish an increased rating 
claim as well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 623 
(1992).  Further, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability ratings is the ability of the body as a 
whole, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
See 38 C.F.R. § 4.10.  Although the history of a disability 
must be considered, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Documents created in proximity 
to the recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

During the veteran's November 1999 Travel Board hearing he 
testified that: he lost his job, his mate, and was 
incarcerated in 1977; at that time he had a "manic" phase 
of his mental illness, similar to what he had in service in 
1962; he had a psychotic event; he received Thorazine while 
incarcerated, and was separated from the general jail 
population; he was incarcerated in Kalamazoo, Michigan; he 
has two drug related felony convictions; he is unable to 
obtain any medical records for that time; he was in the 
Philadelphia Naval Hospital during service; he had a job in a 
print shop in Minneapolis, Minnesota, in 1977; he sought 
treatment for depression at a VA medical facility in either 
1979 or 1980; he received a Bachelor of Education degree in 
Michigan; he also worked part time during his college years; 
he taught school in Michigan for two years after college; he 
is now married, and has two sons from a prior marriage; he 
later taught at a Catholic High School in Los Angeles, in 
1988, for two years; he received accreditation to teach in 
California in March 1991, and taught in public schools in Los 
Angeles for four years; he did not take the required courses 
to keep his accreditation, and had to leave public school 
teaching in 1995; he lived off his savings and credit for 
three years in Los Angeles; he became an alcoholic; he has 
cirrhosis of the liver; he had no psychiatric treatment 
during that time; he had opportunities for other private 
school teaching jobs, but did not follow up with them; he 
doesn't know why he did not follow up, but felt he was self-
destructive; his current wife is employed; he left California 
in 1998; he now lives with his wife in an apartment in 
Sturgis, Michigan; he is now again working in a print shop, 
and began that job in 1998; he has had good evaluations and 
received raises at this job; he has had no psychiatric 
treatment for his mental illness in recent years, as he 
believes his illness is untreatable; he has not had another 
"incident" of a manic phase of his mental illness in recent 
years; his mother also has a psychiatric disorder; he 
functions normally "most of the time."

During a December 1998 VA psychiatric examination the veteran 
provided an extensive history of his life, and reported that 
he has a good attendance and performance record at his 
current job, that he is not currently being seen by any 
psychiatric health care providers, nor is he taking any 
medication for his illness.  He reported he socializes well, 
and recently attended parties at both his and his wife's work 
places.  He also reported he has no current emotional 
problems that he is unable to cope with, and that he has had 
three recurrent manic episodes since his active duty service.

Upon mental examination the veteran's clothes were noted to 
be rumpled and his jacket soiled, but his jeans were clean.  
His speech was found to be coherent and his thought processes 
were organized and goal directed, with no delusions or 
hallucinations.  His memory, concentration, and orientation 
were noted to be intact.  The examiner reported that no 
diagnostic tests were indicated.  The veteran was found 
competent to handle his own funds.  The diagnoses were: (Axis 
I) schizophrenia, residual type; (Axis II) none determined; 
(Axis III) none determined; (Axis IV) none determined; (Axis 
V) current Global Assessment of Functioning (GAF) was noted 
to be 85.

Mental disorders are rated in accordance with 38 C.F.R. 
§ 4.130, Diagnostic Codes 9201-9521.  Schizophrenia, residual 
type, is rated in accordance with 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9205.  As noted above, the veteran has 
been assigned a 10 percent rating for this disability.  Under 
the General Rating Formula for Mental Disorders, a 30 percent 
rating requires occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, 70 percent, requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function  independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The highest rating, 100 percent, requires total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Initially, the Board notes that no psychiatric treatment 
records have been submitted for consideration in regard to 
this request for an increased rating.  The only medical 
evidence of record, being the December 1998 VA examination 
report, together with the veteran's Travel Board hearing 
testimony and the history he provided during his psychiatric 
examination, indicate the veteran's schizophrenia, residual 
type, is in remission, and has been for over ten years, with 
no current symptoms whatsoever.  Thus, the Board finds that 
the veteran's schizophrenia symptomatology does not exhibit 
the necessary occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), 
as to warrant a 30 percent rating under the schedular 
criteria of the General Rating Formula for Mental Disorders.

Accordingly, the Board finds the preponderance of the 
evidence is against an increased rating for schizophrenia, 
residual type, and therefore, must deny the veteran's claim 
for that benefit.  In determining a rating for a disability, 
the Board may only consider those factors which are included 
in the rating criteria provided by regulations for rating 
that disability.  To do otherwise would be legal error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

As the veteran does not meet the criteria for a 30 percent 
rating under the revised criteria, he, by definition, does 
not meet the criteria for a 50 percent, 70 percent or 100 
percent rating under that criteria, as these require that his 
symptomatology produce occupational and social impairment to 
an even greater degree than that required for a 30 percent 
rating.  See Shoemaker v. Derwinski, 3 Vet. App. 248, 253 
(1992).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for schizophrenia, residual type, 
currently rated as 10 percent disabling, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

